                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


                                                 )
UNITED STATES OF AMERICA                         )
                                                 )
                 Plaintiff,                      )    CaseNo. 1:21-mj-57
                                                 )
        vs.                                      )
                                                 )
                                                 )
PAULINE BAUER                                    )
                 Defendant.                      )



                                           ORDER

       The United States is obligated, pursuant to Brady v. Maryland, 373 U.S. 83 (1963), Giglio

v. United States, 405 U.S. 150 (1972), and subsequent cases, to timely disclose information

favorable to the defense as to criminal liability on the charged offense(s) or mitigation of any

punishment that may be imposed. Such favorable information includes inf01mation that may cast

doubt on the credibility of government witnesses. Possible consequences for violating this order

include exclusion of evidence, dismissal of charges, contempt proceedings, disciplinary referral,

and any other relief authorized by law.




Dated: 5/19/21



                                            United States Magistrate Judge
